            Case 1:04-cr-00299-PLM ECF No. 170 filed 05/11/20 PageID.1275 Page 1 of 3         (1 of 3)

                                 UNITED STATES COURT OF APPEALS
                                      FOR THE SIXTH CIRCUIT
                                      100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt                  POTTER STEWART U.S. COURTHOUSE             Tel. (513) 564-7000
        Clerk                            CINCINNATI, OHIO 45202-3988           www.ca6.uscourts.gov




                                                Filed: May 11, 2020




Mr. Eugene Atkins II
U.S.P. Pollock
P.O. Box 2099
Pollock, LA 71467

Mr. Raymond E. Beckering III
Office of the U.S. Attorney
P.O. Box 208
Grand Rapids, MI 49501

Mr. Nils R. Kessler
Office of the U.S. Attorney
P.O. Box 208
Grand Rapids, MI 49501

Mr. Frank E. Stanley
Law Office
200 N. Division Avenue
Grand Rapids, MI 49503

                  Re: Case No. 06-2034, USA v. Atkins
                      Originating Case No. : 04-00299-001

Dear Mr. Atkins and Counsel,

   The Court issued the enclosed Order today in this case.

                                                Sincerely yours,

                                                s/Roy G. Ford
                                                Case Manager
                                                Direct Dial No. 513-564-7016

cc: Mr. Ronald C. Weston

Enclosure
     Case 1:04-cr-00299-PLM ECF No. 170 filed 05/11/20 PageID.1276 Page 2 of 3                       (2 of 3)



                                          No. 06-2034
                                                                                     ),/('
                              UNITED STATES COURT OF APPEALS                    0D\
                                                                           '(%25$+6+817&OHUN
                                   FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                               )
                                                        )
        Plaintiff-Appellee,                             )
                                                        )
v.                                                      )                ORDER
                                                        )
EUGENE ATKINS, II,                                      )
                                                        )
        Defendant-Appellant.                            )




        Before: BOGGS, Circuit Judge.



        This court affirmed the conviction and life sentence of Eugene Atkins II for distribution

of heroin resulting in death and four other heroin-related counts. United States v. Atkins, 289 F.

App’x 872 (6th Cir. 2008). This court also denied him a certificate of appealability from the

denial of his motion to vacate under 28 U.S.C. § 2255. Atkins v. United States, No. 10-2653 (6th

Cir. Aug. 5, 2011) (order). Atkins moves to recall the mandate in either appeal because heroin

was not an independently sufficient cause of death of his victim, given that it was not found in

the victim’s blood. He also moves for the appointment of counsel.

        “[C]ourts of appeals have the inherent authority to recall a mandate.” United States v.

Saikaly, 424 F.3d 514, 517 (6th Cir. 2005) (order). Such power, however, “should only be

exercised in extraordinary circumstances because of the profound interests in repose attached to

a court of appeals mandate.” Id. (citing Calderon v. Thompson, 523 U.S. 538, 549í50 (1998)).
  Case 1:04-cr-00299-PLM ECF No. 170 filed 05/11/20 PageID.1277 Page 3 of 3                       (3 of 3)
                                         No. 06-2034
                                             -2-

Further, “such power ‘is one of last resort, to be held in reserve against grave, unforeseen

contingencies.’” Id. (quoting Calderon, 523 U.S. at 549í50).

       “[W]here use of the drug distributed by the defendant is not an independently sufficient

cause of the victim’s death or serious bodily injury, a defendant cannot be liable under the

penalty enhancement provision of 21 U.S.C. § 841(b)(1)(C) unless such use is a but-for cause of

the death or injury.” Burrage v. United States, 571 U.S. 204, 218–19 (2014). This holding is

retroactive to cases on collateral review. See Harrington v. Ormond, 900 F.3d 246, 249–50 (6th

Cir. 2018).

       In Atkins’s case, the victim died because of a heroin overdose, using heroin supplied by

Atkins. Atkins’s contention that heroin was not the immediate cause of the victim’s death is

misplaced. Thus, Atkins has not demonstrated the exceptional circumstances necessary to recall

the mandate.

       The motion to recall the mandate is DENIED. The motion for the appointment of

counsel is DENIED AS MOOT.

                                           ENTERED BY ORDER OF THE COURT




                                           Deborah S. Hunt, Clerk
